DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by a structural modifier.  Such claim limitations are: detection units, creation unit, and correction unit in claim 9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The original specification discloses that the CPU is a control unit which controls the units of the entire apparatus (¶ [33]).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shuichi Yamasaki (US 20160088197 A1).

Regarding claim 1, Yamasaki discloses a non-transitory computer readable storage medium storing a program for causing a computer of an information processing apparatus to function (¶ [116]) as: 
a first detection unit configured to detect a printing-target fingernail area from a first captured image (¶ [12]); 
a creation unit configured to create print data for performing printing in a fingernail area detected by the first detection unit (¶ [12] “…generate drawing data obtained by correcting data of a set design image based on the nail information”); 
a second detection unit configured to detect a printing-target fingernail area from a second captured image before transmitting the print data to a printer (¶ [166] acquiring plural images of different angles; Fig. 11); and 
a correction unit configured to correct the print data based on a difference between first detection results by the first detection unit and second detection results by the second detection unit (¶ [189-193]).

Regarding claim 2, Yamasaki discloses the storage medium according to claim 1 (see rejection of claim 1), storing a program for causing a computer of the information processing apparatus to further function as: 


Regarding claim 8, Yamasaki discloses the storage medium according to claim 1 (see rejection of claim 1), storing a program for causing a computer of the information processing apparatus (¶ [114]) to further function as: 
a first transmission unit configured to transmit image capturing instructions for acquiring a first captured image to the printer (see rejection of claim 1; ¶ [117] image acquisition controlled by CPU instructions); and 
a second transmission unit configured to transmit image capturing instructions for acquiring a second captured image to the printer (see rejection of claim 1; ¶ [117]).

Regarding claim 9, Yamasaki discloses an information processing apparatus (Fig. 2) comprising: 
a first detection unit configured to detect a printing-target fingernail area from a first captured image (see rejection of claim 1); 
a creation unit configured to create print data for performing printing in a fingernail area detected by the first detection unit (see rejection of claim 1); 
a second detection unit configured to detect a printing-target fingernail area from a second captured image before transmitting the print data to a printer (see rejection of claim 1); and 
a correction unit configured to correct the print data based on a difference between first detection results by the first detection unit and second detection results by the second detection unit (see rejection of claim; CPU functions as the claimed units as addressed in the rejection of claim 1).


a first detection step of detecting a printing-target fingernail area from a first captured image (see rejection of claim 1); 
a creation step of creating print data for performing printing in a fingernail area detected at the first detection step (see rejection of claim 1); 
a second detection step of detecting a printing-target fingernail area from a second captured image before transmitting the print data to a printer (see rejection of claim 1); and 
a correction step of correcting the print data based on a difference between first detection results at the first detection step and second detection results at the second detection step (see rejection of claim 1).

Allowable Subject Matter

Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
March 24, 2022